DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 11, 14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., US 2014/0264930, corresponding to US 9,368,460 (listed in IDS filed on 06/28/2021).
In re Claim 1, Yu discloses a  package structure 100 (Fig. 1), comprising: a semiconductor die 102; a molding compound layer 112 surrounding the semiconductor die 102; a conductive bump 110 over the molding compound layer 112; a first polymer-containing layer 106 surrounding and in contact with the conductive bump 110; and a second polymer-containing layer 108 disposed over the first polymer-containing layer 106, wherein a bottom surface of the conductive bump 110 is below a bottom surface of the second polymer-containing layer 108  (Fig. 1; [0011-0024]).
In re Claim 2, Yu discloses the package structure as claimed in claim 1, wherein the first polymer- containing layer 106 is in contact with the second polymer-containing layer 108 (Fig. 1).
In re Claim 6, Yu discloses the  package structure as claimed in claim 1, wherein a top surface of the conductive bump 110 is above a top surface of the second polymer-containing layer 108 (Fig. 1).
In re Claim 7, Yu discloses the package structure as claimed in claim 1, wherein the second polymer- containing layer 108 is in contact with the conductive bump 110.
In re Claim 11, Yu discloses a package structure 100, comprising: a semiconductor die 102 (Fig. 1); a protective layer112 laterally surrounding the semiconductor die 102; a conductive structure 110 over the protective layer 112; a first insulating layer 106 laterally surrounding and in contact with the conductive structure 110; and a second insulating layer 108 disposed over the first insulating layer 106, wherein a bottom surface of the conductive structure 110 is below a bottom surface of the second insulating layer 108 (Fig. 1; [0011-0024]).
In re Claim 14, Yu discloses the package structure as claimed in claim 11, wherein the second insulating layer 108 is in contact with the conductive structure 110 (Fig. 1).
In re Claim 16, Yu discloses a package structure 100, comprising: a semiconductor die 102; a protective layer 112 laterally surrounding the semiconductor die 102; a conductive structure 110 over the protective layer 112; and a polymer-containing element 108 over the protective layer 112, wherein the conductive structure 110 extends upwards to exceed a bottommost surface of the polymer-containing element 108 and a topmost surface of the polymer-containing element 108 (Fig. 1; [0011-0024]).
In re Claim 18, Yu discloses the  package structure as claimed in claim 16, wherein the polymer-containing element 108 is in contact with the conductive structure 110 (Fig. 1).

Claims 1, 3, 8, 11, 13, 16,  and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., US 2013/0200528 (corresponding to US 9,064,936).
In re Claim 1, Lin discloses a package structure 850, comprising: a semiconductor die 276; a molding compound layer 696 surrounding the semiconductor die 276; a conductive bump 776 over the molding compound layer 696; a first polymer-containing layer 798 surrounding and in contact with the conductive bump 776; and a second polymer-containing layer 800 disposed over the first polymer-containing layer 798, wherein a bottom surface of the conductive bump 776 is below a bottom surface of the second polymer-containing layer 800 (Fig. 30; [0216 -0281]).
In re Claim 3, Lin discloses the package structure as claimed in claim 1, wherein the first polymer- containing layer 800 is spaced apart from the semiconductor die 276 (Fig. 30).

In re Claim 1, Lin discloses a package structure 850, comprising: a semiconductor die 276; a molding compound layer 696 surrounding the semiconductor die 276; a conductive bump 776 over the molding compound layer 696; a first polymer-containing layer 700 surrounding and in contact with the conductive bump 776; and a second polymer-containing layer 764 disposed over the first polymer-containing layer 700, wherein a bottom surface of the conductive bump 776 is below a bottom surface of the second polymer-containing layer 764 (Fig. 30; [0216 -0281]).
In re Claim 8, Lin discloses the package structure 850 as claimed in claim 1, wherein the second polymer- containing layer 764 is spaced apart from the conductive bump 776 (Fig. 30).

In re Claim 11, Lin discloses a package structure 850, comprising: a semiconductor die 276; a protective layer 696 laterally surrounding the semiconductor die 276; a conductive structure 776 over the protective layer 696; a first insulating layer 700 laterally surrounding and in contact with the conductive structure 776; and a second insulating layer 764 disposed over the first insulating layer 700, wherein a bottom surface of the conductive structure 776 is below a bottom surface of the second insulating layer 764 (Fig. 30; [0216 -0281]).
In re Claim 13, Lin discloses the package structure as claimed in claim 11, wherein the second insulating layer 764 is spaced apart from the conductive structure 776 (Fig. 30).

In re Claim 16, Lin discloses a package structure 850, comprising: a semiconductor die 276; a protective layer 696 laterally surrounding the semiconductor die 276; a conductive structure 776 over the protective layer 696; and a polymer-containing element 810 over the protective layer 696, wherein the conductive structure 776 extends upwards to exceed a bottommost surface of the polymer-containing element 764 and a topmost surface of the polymer-containing element 764 (Fig. 30; [0216 -0281]).
In re Claim 17, Lin discloses the  package structure as claimed in claim 16, wherein the polymer-containing element 764 is spaced apart from the conductive structure 776 (Fig. 30).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims 1  above, and further in view of Lin et al., US 2013/0200528 (corresponding to US 9,064,936).
In re Claim 4, Yu discloses all limitations of claim 4 except for a second semiconductor die disposed over the molding compound layer, and the second semiconductor die is spaced apart from the second polymer-containing layer.
Lin teaches a package structure comparing a second semiconductor die 374 (Fig. 14b) disposed over the molding compound layer 286, and the second semiconductor die 374 is spaced apart from the second polymer-containing layer 122 (Figs, 1-14; [0168 -0171]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yu and Li, and to use the specified second semiconductor die for a simple, cost effective, and reliable vertical electrical interconnect structure for 3-D semiconductor devices as taught by Lim ([0014]).
In re Claim 5, Yu taken with Lin discloses the package structure as claimed in claim 4, wherein the second semiconductor die 374 is electrically communicated with the semiconductor die 286 through a conductive structure (380, 302) laterally surrounded by the molding compound layer 286 (Lin: Fig. 14b).
In re Claim 9, Yu discloses all limitations of claim 9 except for that a chip- containing structure disposed over the molding compound layer, and the chip- containing structure is electrically connected to the conductive bump.
Lin teaches a package structure comprising chip- containing structure 492 disposed over the molding compound layer 484, and the chip- containing structure 492 is electrically connected to the conductive bump 494 (Figs. 19; [0194-0196]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yu and Li, and to use the specified chip- containing structure for a simple, cost effective, and reliable vertical electrical interconnect structure for 3-D semiconductor devices as taught by Lim ([0014]).
In re Claim 10. Yu taken with Lin discloses the package structure as claimed in claim 9, wherein the chip-containing structure 492 is spaced apart from the second polymer-containing structure 484 (Figs. 19).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims 11 above, and further in view of Lin.
In re Claim 15, Yu discloses all limitations of claim 15 except for that a chip- containing structure over the protective layer, wherein the chip-containing structure is spaced apart from the second insulating layer.
Lin teaches a package structure comprising a chip- containing structure 492 over the protective layer 484, wherein the chip-containing structure 492 is spaced apart from the second insulating layer 450 (Figs. 19; [0194-0196]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yu and Li, and to use the specified chip-containing structure for a simple, cost effective, and reliable vertical electrical interconnect structure for 3-D semiconductor devices as taught by Lim ([0014]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims 16 above, and further in view of Lin.
In re Claim 19, Yu discloses all limitations of claim 19 except for that a chip- containing structure disposed over the protective layer, wherein the chip-containing structure extends across opposite sidewalls of the semiconductor die.
Lin teaches a package structure comprising a chip- containing structure 546 (Fig. 21b) disposed over the protective layer 540, wherein the chip-containing structure 546 extends across opposite sidewalls of the semiconductor die 544 (Fig. 21b; [0199-0202]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Yu and Li, and to use the specified chip-containing structure for a simple, cost effective, and reliable vertical electrical interconnect structure for 3-D semiconductor devices as taught by Lim ([0014]).
In re Claim 20, Yu taken with Lin discloses the package structure as claimed in claim 19, wherein the polymer-containing element 524 is spaced apart from the chip-containing structure 546.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 11 above. 
In re Claim 12, Lin discloses all limitations of claim 12 including that the first insulating layer 700 has inherently a first light transmittance, the second insulating layer 764 has inherently a second light transmittance, except for that the first light transmittance (of 700) is greater than the second light transmittance (of 764). It is inherently because all materials have some transmittance (see, at http://performativedesign.com/definitions/light/transmittance/ )
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of heat dissipation (See, for example, Lin’s [0010]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The first light transmittance (of 700) is greater than the second light transmittance (of 764);
II. The first light transmittance (of 700) is lesser than the second light transmittance (of 764);
III. The first light transmittance (of 700) is equal to the second light transmittance (of 764);
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the device of Lin successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893